Berry, Y. C.
(Orally, after argument by Mr. O'Hagan to tvhich Mr. Lane did not reply.)
I shall not ask anybody to say anything further for or against this proposition of modifying the sentences heretofore imposed.
It is a matter with which the- court alone is concerned. When I say “the court” I mean not myself as an individual, who happens to be sitting in this court at this particular time, but the court as a part of one of the three co-ordinate branches *359of the government of this state. I am sorry that this application has been made in the way in which it has been made, because there has not been offered or suggested a single fact or the slightest reason why the court should modify the sentences which have alreadjr been imposed. When those sentencies were imposed, I stated that I performed my duty reluctantly, and I did, because it is not pleasant for me, as an individual, to deprive another man—who has just as much right to live as I have—of his liberty, and I did what I did at that time only of necessity. The sentences which I imposed were much more lenient than the circumstances of the case justified. I always believe in tempering justice with mercy, but, as I have already stated in this very proceeding, if I erred in the imposition of those sentences, it was upon the side of leniency rather than of severity. And I say that for this reason: during the whole course of the trial of the contempt proceedings, and after conviction, and while these men were standing in front of me, prepared to receive their sentences, there was not the slightest word of apology, not the slightest indication of any regret on their part for what they had done. Up to the very time that they walked into the jail, in Freehold, they flouted the authority of this court. I think 1 never saw a greater exhibition of contempt than was shown by those five men who stood before me, when the sentences were imposed—stolid, unmoved, unconcerned, because I think they evidently expected at that time that some unseen power was going to keep them out of jail, and that they could keep right on doing what they have been doing in the past, with absolute impunity. Subsequent events have confirmed that opinion to my mind. There is not now, after all the time that has elapsed, after they took an appeal from the conviction and sentence, then of their own motion dismissed it, appeared in open court and asked for modification, which was refused, and now again come into court—there is not yet the slightest indication of regret or repentence, or apology to the court for their attitude or anything else. T think the application is the most amazing, under the circumstances, that I over heard. T have never before heard of any applica*360tion directed to the clemency of the court, which was not based upon some grounds of repentance, for a crime which had been committed, and this is a criminal proceeding.
(Mr. O’Hagan attempts to address the court, and by a wave of the hand is told to sit down, by the court.)
I am sorry to have to say what I am about to say. I would not do it except for the protection of others. Ever since this matter was first disposed of, there have been influences at work in an endeavor to get me to change my mind and modify the sentences.
The first intimation I had of it was when, after an appeal had been taken, Mr. Lester Eisner and Mr. Mortimer Eisner came to me with the information that the national labor board had in effect made the suggestion that if they could secure the court’s consent to some modification of these sentences, the appeal which had been taken would be dismissed or withdrawn. Quite an unusual suggestion to be made to this court or any other court from which an appeal had been taken to the court of errors and appeals. I had no interest in the appeal; it made no difference to me or to this court or to any member of the court, whether the appeal was prosecuted or whether it was not. I had done my duty as I saw it. If I erred it was entirely proper that these men should prosecute their appeal. That was the undoubted right which they had, and if I had committed error, the court of errors and appeals would undoubted^ have rectified that error.
I explained to these gentlemen that I would not make any agreement with anybody with respect to the modification of sentence which had been imposed, that I was not personally interested in the matter, and that the appellants would have to be guided by their own judgment as to what they should do, and Mr. Lester Eisner suggested that he had come to see me only because he had promised the national labor board that he would do so, and that he wanted to be fair to the men and to the board, and he wanted to put himself on record as being in favor of the modification of these sentences, and asked my permission to address a letter to me to that effect, which permission I gave him¿ and which he did in accordance *361therewith. That was the last I heard of the matter until the men appeared before me in court in Long Branch to surrender themselves after the appeal had been dismissed. What moved them to dismiss or withdraw their appeal I know not, and it is of no moment to me. I only know that the appeal was withdrawn. x\n application was made then for a modification of the sentences and the application was denied. Since then the "grapevine route” has been working, and I think that the sooner the people who are interested in this case, whoever they are, and the sooner the public in general, finds out that this court will not be controlled, either by organized labor or organized capital, the better it is going to be for all concerned, because that is the fact.
The last information that came to me, and it would be almost unbelievable if it had not come from sources that I must have confidence in, is that a threat is now made to the Eisner company, which has absolutely no interest in these proceedings, that unless that company obtained from me a modification of these sentences, the government contracts which they enjoy are going to be canceled. I don’t know whether that was intended to intimidate me or not, but if it was, it is jnst a waste of so much breath, because I am no more concerned with the government contracts of the Eisner company than I am with the wages which were received by these men who were sent to jail for contempt of the court’s order, and the Eisner company has just as much influence with me as the labor union has, and that is exactly nothing, and the sooner they make up their minds to that effect, the better it is going to be for all of us.
Í am not closing the doors to any future application for clemency. If any clemency is meted out to these men other than what has already been shown, it will be on a change of mv own mind, and certainly upon a very marked change in the attitude of these men themselves, and if any other application is ever made, it will be an application based upon a repentance and an apology. That is all I have to say.